SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 12b-25 Notification of Late Filing CHINA SXAN BIOTECH, INC. Commission File Number 0-27175 (Check one) [ ] Form 10-K and Form 10-KSB[ ]Form 11-K[ ]Form 20-F [X] Form 10-Q and Form 10-QSB[ ]Form N-SAR[ ]Form N-CSR For the period ended:March 31, 2008 [ ] Transition Report on Form 10-K and Form 10-KSB [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q and Form 10-QSB [ ] Transition Report on Form N-SAR For the transition period ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of RegistrantCHINA SXAN BIOTECH, INC. Former name, if applicable c/o American Union Securities, Inc. 100 Wall Street, 15th Floor, New York, NY Address of principal executive office PART II If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate)[X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form
